The petition filed in this court March 2, 1914, on behalf of the said E.N. Bryant, alleged in substance that he is unlawfully restrained of his liberty by one Webb Jones, chief of police of Oklahoma City, under and by virtue of a warrant issued by the Governor of Oklahoma upon a requisition issued by the Governor of Mississippi. That said restraint is illegal, because the affidavit upon which the application for requisition was made by the Governor of Mississippi does not charge an offense against the laws of the state of Mississippi, and does not comply with the federal requirements upon which the requisition should be legally honored and allowed, and because said affidavit is false, fraudulent, malicious and made for the purpose of taking your petitioner to the state of Mississippi, not to answer the charge therein sought to be alleged, but for the purpose of getting him within the limits of said state, so that he can be served with civil process and for the purpose of harrassing and annoying your said petitioner.
On the filing of the petition, the writ issued, returnable at two p.m. on said day, at which time the respondent produced in court the petitioner and answered. Upon the hearing then and there had, it was ordered that the temporary writ heretofore granted be discharged and the petitioner be remanded to the custody of respondent to be delivered to the extradition agent of the state of Mississippi. *Page 720